


EXHIBIT 10.2




AMENDMENT TO




WARRANT PURCHASE AGREEMENT




This AMENDMENT TO WARRANT PURCHASE AGREEMENT (this “Agreement”) dated as of
January 23, 2013 is made by and between Visualant, Incorporated, a Nevada
corporation (“Buyer”), and Gemini Master Fund, Ltd., a Cayman Islands
corporation (“Seller”).




W I T N E S S E T H:




WHEREAS, on or about May 19, 2011 the Buyer issued to the Seller that certain
Common Stock Purchase Warrant to purchase up to 1,800,000 shares of Common Stock
of the Buyer (“Warrant”);




WHEREAS, the Buyer agreed to repurchase the Warrant from the Seller pursuant to
that certain Warrant Purchase Agreement dated on or about August 28, 2012
(“WPA”) for a Purchase Price of $500,000, with half of such Purchase Price paid
promptly following execution thereof and the Balance payable by the Balance Date
of November 30, 2012; initially capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the WPA;




WHEREAS, the Buyer has failed to pay such Balance due on the Balance Date, and
as a result thereof interest has accrued on the Balance equal to $15,410.96
(“Interest Amount”) as of December 31, 2012; and




WHEREAS, the parties wish to extend the Balance Date on terms and conditions set
forth herein;




NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:




SECTION 1.         Amendment.




1.1       The Balance Date under the WPA is hereby amended to be March 31, 2013.
 The Balance (as amended below), together with any accrued and unpaid interest
thereon, shall be due and payable on the Balance Date.




1.2       The Balance is hereby amended as of December 31, 2012 to add on the
Interest Amount, such that the Balance as of December 31, 2012 shall be
$265,410.96.




1.3       The Balance (as amended) shall accrue interest daily, commencing as of
December 31, 2012, at a rate per annum equal to 18% per annum.




- 1 -

--------------------------------------------------------------------------------




SECTION 2.         Miscellaneous.  Except as otherwise expressly provided
herein, the WPA shall remain in full force and effect.  Except for the waiver
and modification contained herein, this Amendment shall not in any way waive or
prejudice any of the rights or obligations of the Seller or the Buyer under the
WPA under any law, in equity or otherwise, and such waiver and modification
shall not constitute a waiver or modification of any other provision of the WPA
nor a waiver or modification of any subsequent default or breach of any
obligation of the Buyer or of any subsequent right of the Seller.  This
Agreement may be executed via facsimile or email of a PDF of the signature page
hereto in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York without regard to the conflicts of laws principles
thereof.




[Signature Page Follows]




- 2 -

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.







VISUALANT, INCORPORATED







By: /s/ Ronald Erickson

Name: Ronald Erickson

Title:   CEO







GEMINI MASTER FUND, LTD.

By: GEMINI STRATEGIES LLC, INC., as investment manager







By: /s/ Steven Winters

Name:  Steven Winters

Title:    President




- 3 -

--------------------------------------------------------------------------------